          Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 1 of 21



                          UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MASSACHUSETTS

                                                  )
    GEORGE ARTEM,                                 )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )
                                                  )      Civil Action No. 1:21-cv-10981-WGY
    NEW ENGLAND LAW | BOSTON and
                                                  )
    SCOTT BROWN, in his official capacity as
                                                  )
    President and Dean,
                                                  )
          Defendants.                             )
                                                  )

     DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

         This is another in a string of lawsuits brought by students challenging policies implemented

by colleges, universities, and other institutions of higher education designed to respond to the

global COVID-19 pandemic while continuing to provide students excellent education. Here,
                1
George Artem seeks to challenge New England Law | Boston’s (“New England Law”) policy

mandating masking and social distancing for all students, faculty, and staff on campus who have

not been vaccinated against COVID-19.

         Unexpectedly for Mr. Artem and New England Law, Mr. Artem began his law school

career during the pandemic. In consultation with a specially appointed task force and with input



1
  While Mr. Artem is not represented by an attorney in this action, he is no ordinary pro se litigant.
In fact, he has a long history of pro se litigation. See North Dakota v. Artem, No. 1:17-cr-059, 2017
WL 921843 (D.N.D. Mar. 8, 2017) (remanding to state court Mr. Artem’s prosecution for criminal
trespass following his attempt to remove prosecution to federal court); Artem v. North Dakota, No.
C17-0798RSM, 2017 WL 11553485 (D. Wash. Jul. 10, 2017) (dismissing complaint seeking
“federal intervention into an ongoing state criminal dispute” concerning criminal charges pending
in North Dakota against Mr. Artem); Artem v. King Cnty. Dep’t. of Adult & Juvenile Detention,
8 Wash. App. 2d 1046 (2019) (affirming dismissal of complaint alleging $150 million in damages
from psychiatric treatment provided by the State of Washington following Mr. Artem’s arrest for
attempted second-degree kidnapping of an eight-year-old girl), rev. denied, 193 Wash. 2d 1038
(Wash. 2019), cert. denied, 140 S. Ct. 1123 (2020).


105728\000028\3841613
           Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 2 of 21




from students, faculty, staff, and alumni, New England Law implemented a number of public

health measures for the 2020-2021 academic year to protect members of the New England Law

community. Among the measures implemented was a requirement that all students, faculty, and

staff be masked and maintain social distancing while on campus. In May 2021, with increasing

availability of COVID-19 vaccines and new guidance from the Centers for Disease Control and

Prevention (the “CDC”), New England Law updated its COVID-19 policy to reflect the current

guidance that fully vaccinated individuals did not need to continue masking and social distancing

in most circumstances. This is the policy Mr. Artem challenges.

          Only one cause of action – breach of contract – is readily discernable from Mr. Artem’s

Complaint (ECF No. 1). His claim seems to be that New England Law’s updated COVID-19 policy

breaches the terms of a scholarship Mr. Artem contends was “unconditional.” This claim fails as

a matter of law. First, in accepting the scholarship, Mr. Artem explicitly agreed to stipulations and

requirements, including that he would abide by New England Law’s policies. Second, Mr. Artem

separately and explicitly agreed in writing to abide by New England Law’s COVID-19 policy,

which he was on notice would be updated as information became available and new guidance from

authorities issued. Third, New England Law has the legal right to implement policies to protect

the health and safety of the entire New England Law community – up to and including mandating

masking, social distancing, and/or COVID-19 vaccination. Mr. Artem cannot make a colorable

breach of contract claim, and so his Complaint should be dismissed.

          The remainder of Mr. Artem’s Complaint leaves New England Law and its president and
                        2
dean, Scott Brown, (and the Court) to guess as to the nature of his claims. This, itself, merits

dismissal under Fed. R. Civ. P. 8(a)(2).


2
    Mr. Artem does not make any allegations or state any claims against Dean Brown that are separate

                                                  2
105728\000028\3841613
         Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 3 of 21




        In addition, on June 25, 2021, Mr. Artem filed a Petition for Injunctive Relief (ECF No. 8)

(the “Petition”) in which he seems to supplement his Complaint with the assertion of constitutional

claims under the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution. He

also at least references Title IX. These claims, even if they were stated in Mr. Artem’s Complaint,

likewise fail. With respect to the Fourth, Fifth, and Fourteenth Amendments, New England Law

is not a state actor or acting under color of state law, and so Mr. Artem cannot state those

constitutional claims against it – a point Mr. Artem seems to concede. With respect to Title IX,

nowhere does Mr. Artem allege that he is being subject to discrimination based on his sex. Indeed,

the purported discrimination he alleges relates to his vaccination status and/or his willingness to

wear a mask and social distance. This is far outside the purview of Title IX.

        Because the Complaint, as supplemented by the Petition, does not state a legally cognizable

claim, it should be dismissed in its entirety.

                                   FACTUAL BACKGROUND

        A.      Mr. Artem’s Matriculation at New England Law and Acceptance of the Justice
                Sandra Day O’Connor Scholarship.

        In January 2020, Mr. Artem was offered, and accepted, admission to New England Law,

with a “no strings attached” Sandra Day O’Connor Scholarship (the “Scholarship”), which covered

his full tuition for the 2020-2021 academic year. Compl. ¶¶ 1-3; see also Exh. 1 (Jan. 28, 2020
                                        3
Letter from J. Chambers to G. Artem).



from those against New England Law. Because the Complaint fails against New England Law, it
similarly fails against Dean Brown.
3
  As discussed in more detail below, “the relationship between a university and its students has a
strong, albeit flexible, contractual flavor [that] is . . . pretty well accepted in modern case law.”
Dinu v. Pres. & Fellows of Harvard Coll., 56 F. Supp. 2d 129, 130 (D. Mass. 1999) (citing Mangla
v. Brown Univ., 135 F.3d 80, 83 (1st Cir. 1998)). The flexible character of the student-university
contractual relationship means that the terms of the contract may be expressed in brochures,
student handbooks, policy manuals, and other materials. Guckenberger v. Bos. Univ., 957 F. Supp.

                                                 3
105728\000028\3841613
         Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 4 of 21




        B.      New England Law’s Precautions Due to COVID-19 Pandemic.

        In reliance on New England Law’s representations, Mr. Artem moved to Boston in the

summer of 2020. Compl. ¶ 4. He attended his first year of law school in the evening division. Id.

¶ 5. Of course, given the global COVID-19 pandemic that had taken hold, the 2020-2021 academic

year was far from typical. During this time, New England Law instituted COVID-19 precautions,

requiring social distancing, masks, testing, and other steps. Id. ¶ 6.

        C.      New England Law’s Revised COVID-19 Precautions.

        On May 28, 2021, New England Law announced a change in its COVID-19 precautions.

Mr. Artem asserts that this change “required proof” that he had received “experimental mRNA

injection, effectively requiring [him] to wear a mask, comply with the previous PCR testing policy

and socially distance while on campus.” Compl. ¶ 9.

        D.      The Alleged Wrongful Acts.

        Mr. Artem claims that the May 28, 2021 policy change is a repudiation of the promise

made to him that the Scholarship would be “unconditional” and constitutes breach of contract.

Compl. ¶ 9. He also claims that this policy change constitutes “intimidation,” “medical

discrimination,” and “disregard for informed consent by omission.” Id.

        Before New England Law announced the new policy, Mr. Artem had asked for the school’s

COVID-19 precautions to include “ethical, philosophical or religious exemptions” and for the

school to “advise students of their right to refuse” COVID-19 vaccination. Compl. ¶¶ 7-8. After




306, 317 (D. Mass. 1997). The Court can consider these materials on a motion to dismiss. See
Barkhordar v. Pres. & Fellows of Harvard Coll., No. 1:20-cv-10968-IT, 2021 WL 2535512, at *3
(D. Mass. Jun. 21, 2021). In general, the Court can consider documents whose authenticity is
undisputed, that are central to the claims, or that are referred to in the complaint. Watterson v.
Page, 987 F.2d 1, 3 (1st Cir.1993). Accordingly, in addition to including documents which
comprise the “contract,” New England Law includes documents setting forth the COVID-19
precautions that it put in place, which comprise the purported “breach.”

                                                  4
105728\000028\3841613
         Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 5 of 21




New England Law announced the policy change, he asked for the school to retract the policy and

inform students that they have the right to refuse the vaccine and “any additional experimental

treatment or devices,” and he received no response. Id. at ¶¶ 10-13.

        The Complaint is devoid of any further particulars regarding the alleged “unconditional

promise” or the policy change that Mr. Artem contends breached the unconditional promise. The

underlying documents reflect the following.

        E.      The So-Called “Unconditional” Promise

        Mr. Artem’s breach of contract claim is based on the “no strings attached” and

“unconditional” Scholarship. The documents show that the Scholarship is a merit-based

scholarship awarded to incoming students “who show exceptional academic promise.” Exh. 2

(https://www.nesl.edu/academics-faculty/justice-sandra-day-oconnor-honors-program,           last

accessed Jul. 6, 2021). The Scholarship is referred to as “no strings attached,” but only in

connection with the elimination of a prior academic achievement requirement. Before the 2019-

2020 academic year, the Scholarship was renewed annually only if a student recipient maintained

a certain level of academic performance. Exh. 3 (https://www.nesl.edu/blog/detail/justice-sandra-

day-o’connor-honors-program-to-benefit-exceptional-students, accessed Jul. 6, 2021). Beginning

in the 2019-2020 academic year, New England Law implemented the “no strings attached” policy

for the Scholarship by removing the requirement that scholarship recipients maintain a certain

level of academic performance in order for the Scholarship to renew. Exh. 2.

        The Scholarship acceptance form makes clear that students were otherwise required to

meet certain expectations, including complying with any student rules. The form states that the

Scholarship will renew annually,




                                                5
105728\000028\3841613
         Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 6 of 21




                so long as you do the following:

                Enroll in and complete a minimum of 12 graded credits every
                semester between matriculation and graduation. Part-Time students
                receiving scholarships must enroll in and complete a minimum of 9
                graded credits each of these semesters.

                Comply with the law school’s student rules and remain free from
                disciplinary sanctions.

Exh. 4 (Jun. 25, 2020 Email from donotreply@nesl.edu to FinAid@nesl.edu).

        Moreover, in accepting the Scholarship, Mr. Artem explicitly agreed that he had “read and

underst[ood] the stipulations and requirements for renewing [his] scholarship.” Id. In addition, in

accepting admission to New England Law, Mr. Artem “agree[d] to abide by its rules and

regulations.” Exh. 5 (Apr. 8, 2020 Email from G. Artem to New England Law Admissions, et al.).

        F.      The So-Called Breach

        New England Law issued an updated COVID-19 policy on May 28, 2021 (the “Updated

Policy”), which explained that “[b]eginning on Tuesday, June 1, 2021” there would be a “revised

testing and social distancing protocol” for “faculty, staff and students who are fully vaccinated”

and that individuals who are not fully vaccinated “must continue to follow the existing protocol

for testing and social distancing.” Exh. 6. (May 28, 2021 Updated Policy). The Updated Policy

requires fully vaccinated individuals to provide proof of vaccination to New England Law, with

all such records remaining confidential. Id. The Updated Policy does not require any faculty, staff,

or students to be vaccinated against COVID-19.

        As with all things COVID-19-related, the epidemiological situation and guidance is

continually evolving. Mr. Artem challenges the New England Law policy in effect as of the filing

of his civil action. New England Law, like many institutions of higher education, continues to

evaluate its policies and consider changes and refinements in light of the evolving situation and

guidance. In fact, on June 28, 2021, New England Law announced that all students, staff, and

                                                   6
105728\000028\3841613
          Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 7 of 21




faculty must be fully vaccinated for COVID-19 before returning to campus, with exceptions

available on medical and religious grounds. See Exh. 7 (Jun. 28, 2021 COVID-19 Vaccination

Policy and COVID-19 FAQ).

         Indeed, Mr. Artem agreed to abide by New England Law’s COVID-19 policies and updates

thereto before he started his first year. On or about August 1, 2020, New England Law issued the

first iteration of its “Return to Campus Plan” (the “Campus Plan”) in order to “bring our

community back to campus safely, in accordance with best practices and evolving government

guidelines, while also preserving fundamental learning, social, and professional development

opportunities for our students.” Exh. 8 (Campus Plan) at 1. The Campus Plan reflects “the best

opportunity for our law school to continue to thrive during the global pandemic” while

“[b]alancing the diverse needs of our community and the evolving guidance from the City of

Boston and the Commonwealth of Massachusetts.” Id.

         To that end, the Campus Plan implemented “[s]trict safety protocols, including

requirements for all members of the community to adhere to physical distancing, mandatory use

of face coverings, hand hygiene, and self-monitoring.” Id. at 2. Specifically, the Plan provides that

“[p]rotective face coverings are required upon entry to the school, in rented classroom and adjacent

space at the Revere Hotel, and in all common or shared areas of the school and Library, including

classrooms” and “students and faculty are required to wear face coverings during all classes.” Id.

at 3. In addition, “everyone [is] required to observe physical distancing of at least six feet in

classrooms, common spaces, and the Library, and elsewhere in the building wherever possible.”

Id. The Plan also requires “[h]ealth screening consistent with guidelines promulgated by the
                                                                                             4
Centers for Disease Control and Prevention . . . for all individuals on campus.” Id. at 5.


4
    As a result of its Campus Plan, New England Law did not experience any clusters of COVID-19

                                                 7
105728\000028\3841613
            Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 8 of 21




        Mr. Artem agreed to abide by the Campus Plan, and he acknowledged that his failure to

comply with the Campus Plan, or any updates to the Plan, could subject him to disciplinary action.

In particular, Mr. Artem, like all students enrolled at New England Law during the 2020-2021

academic year, was required to sign a “shared responsibility and community safety Pledge” (the

“Safety Pledge”). Exh. 9. In signing the Safety Pledge, Mr. Artem affirmed that:

       he had “read, fully underst[ood], and [would] abide by the policies and protocols in the
        Return to Campus Plan”;

       he understood that the policies and protocols in the Plan “may be updated as needed to
        promote the health and safety of the community”;

       “failure to adhere to the [Campus Plan and Safety Pledge], and any other policies and
        protocols adopted to promote the health and safety of the New England Law community,
        will be subject to disciplinary action”;

       he would “participate in testing, health screening, and contact tracing protocols established
        by the law school as a condition of being present on campus”; and

       he would “follow all personal safety measures, including protocols for face covering, hand
        washing and hygiene practices, and physical distancing.”

Id. at 1.

        For fully vaccinated individuals, the Updated Policy relaxed some of the August 2020

requirements, explaining that regular testing and mask and physical distancing requirements are

no longer required for fully vaccinated persons unless they are symptomatic. Exh. 6.

        The Updated Policy memorialized guidance from the CDC for individuals fully vaccinated

against COVID-19. Compare Exh. 6 with Exh. 10 (CDC, “When You’ve Been Fully Vaccinated,”

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html, accessed Jul. 6,

2021). See also Exh. 11 (Commonwealth of Massachusetts, Department of Public Health,

Advisory Regarding Face Coverings and Cloth Masks, https://www.mass.gov/doc/updated-


infection and the rate of COVID-19 infection within the New England Law community was
miniscule as compared to the rest of Massachusetts or the United States.

                                                  8
105728\000028\3841613
          Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 9 of 21




advisory-regarding-face-coverings-may-17-2021/download, accessed Jul. 6, 2021 (discussing

relaxed masking and social distancing requirements for those who are fully vaccinated)).

         The newest policy, implemented on June 28, 2021, continues the New England Law’s

evolution and development of its COVID-19 precautions in response to the evolving

epidemiological situation and relevant guidance. See, e.g., Exh 12 (CDC, “Considerations for

Institutions of High Education, https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-

universities/considerations.html, accessed Jul 6, 2021); Exh. 13 (CDC, “Key Things to Know,”

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html, accessed Jul. 6,

2021).

         Apparently unwilling to continue complying with the Campus Plan and Safety Pledge he

previously agreed to, Mr. Artem filed this lawsuit. On June 25, 2021, Mr. Artem also filed a

Petition for Injunctive Relief, which appears to be a supplement to his Complaint. See Petition. In

that Petition, he claims that New England Law’s policy violates his “rights to procedural and

substantive due process and equal protection under the Fifth and Fourteenth Amendments, and to

be free from unreasonable searches and seizures and to privacy under the Fourth Amendment.”

Petition at 4. Mr. Artem also invokes Title IX. Id. Mr. Artem amended his Petition on July 2, 2021,

which he now designates as an, “Amended Motion for Injunctive Relief.” (ECF No. 9). In his

Amended Motion, Mr. Artem expressly challenges New England Law’s new policy requiring

vaccination. For the reasons set forth below, Mr. Artem’s challenge to the Updated Policy and the

new policy must fail.

                                          ARGUMENT

         A.     The Legal Standard

         The Fed. R. Civ. P. 12(b)(6) motion to dismiss standard is well settled. “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

                                                 9
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 10 of 21




claim to relief that is plausible on its face.’” Whitman & Co. Inc. v. Longview Partners (Guernsey)

Ltd., No. 14-cv-12047-ADB, 2015 WL 4467064, at *6 (D. Mass. Jul. 20, 2015) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. This standard

“asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

        When considering whether the plaintiff has pled a plausible claim, “a court must take the

allegations in the complaint as true and must make all reasonable inferences in favor of the

plaintiff[].” Watterson, 987 F.2d at 3. This does not mean, however, “that a court must (or should)

accept every allegation made by the complainant, no matter how conclusory or generalized.” U.S.

v. AVX Corp., 962 F.2d 108, 115 (1st Cir. 1992). Similarly, the requirement that the court accept

as true well-pleaded factual allegations does not extend to legal conclusions. Maldonado v.

Fontanes, 568 F.3d 263, 268 (1st Cir. 2009). “‘Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.’ Such conclusory statements are

‘not entitled to the assumption of truth.’” Id. (quoting Ashcroft, 556 U.S. at 678.).

        Accordingly, a court should disregard statements that amount to “threadbare recitals of the

elements of a cause of action,” and “bald assertions, subjective characterizations and legal

conclusions.” See, e.g., Faculty, Alumni, & Students Opposed to Racial Preferences v. Harvard

Law Rev. Ass'n, No. CV 18-12105-LTS, 2019 WL 3754023, at *4 (D. Mass. Aug. 8, 2019). A

court is also to disregard allegations that are contradicted by documents attached to or referenced

in the complaint. Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 229 n.1 (1st Cir. 2013) (rejecting

allegations as not having “the presumption of truth” where they were contradicted by a letter

referenced in the complaint).



                                                 10
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 11 of 21




        While “pro se complaints are to be read liberally,” they cannot be “so hopelessly general

that they could give no notice of [the plaintiff’s] claims.” Pavilonis v. King, 626 F.2d 1075, 1078

(1st Cir. 1980). Even read liberally, Mr. Artem’s Complaint fails to state a claim and, therefore,

should be dismissed.

        B.      Mr. Artem’s Breach of Contract Claim Fails as a Matter of Law.

        The only recognized cause of action that can be gleaned from Mr. Artem’s Complaint is a

claim for breach of contract. See Compl. ¶ 9. “In order to state a viable breach of contract claim

under Massachusetts law, plaintiffs must prove that [1] a valid, binding contract existed, [2] the

defendant breached the terms of the contract, and [3] the plaintiffs sustained damages as a result

of the breach.” E.g., Penney v. Deutsche Bank Nat'l Tr. Co., No. 16-CV-10482-ADB, 2017 WL

1015002, at *4 (D. Mass. Mar. 15, 2017) (citations omitted).

        The gravamen of Mr. Artem’s claim is that New England Law’s COVID-19 policies

breached the promise that his Scholarship had “no strings attached.” See Compl. ¶ 9. These

allegations are flatly contradicted by the underlying documents, which demonstrate that there were

no contractual restrictions that prohibited New England Law from instituting the Updated Policy,

the new policy requiring vaccination, or any other COVID-19 precautions. The breach of contract

claim thus fails as a matter of law and should be dismissed.

        In general, the contractual relationship between a student and a postsecondary institution

“can be derived from statements in handbooks, policy manuals, brochures, catalogs,

advertisements, and other promotional materials” and written policies. Mass. Inst. of Tech. v.

Guzman, No. 14-P-1803, 2016 WL 4395356, at *5 (Mass. App. Ct. Aug. 18, 2016) (citing Mangla,

135 F.3d at 83; Guckenberger, 974 F. Supp. at 150; and Dinu, 56 F.Supp.2d at 130). In addition,

“in the context of the unique relationship between a student and [his] university, [courts] employ

the ‘reasonable expectation’ standard . . . to determine what meaning the university should

                                                11
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 12 of 21




reasonably expect students to give to its various manifestations.” Id. (citing Cloud v. Trustees of

Boston Univ., 720 F.2d 721, 724 (1st Cir. 1983); Schaer v. Brandeis Univ., 432 Mass. 474, 478

(2003); and Driscoll v. Trustees of Milton Acad., 70 Mass. App. Ct. 285, 293 (2007)).

        In this case, the documents that comprise the “contract” expressly give New England Law

leeway to impose rules governing student conduct, and require Mr. Artem to abide by these rules.

The key documents include the Scholarship and admission acceptance forms, which in turn

incorporate by reference New England Law’s policies governing student conduct. In executing the

Scholarship acceptance form, Mr. Artem agreed that he had “read and underst[ood] the stipulations

and requirements for renewing [his] scholarship,” including the requirements that he enroll for a

certain number of credits each semester and that he would “[c]omply with the law school’s student

rules and remain free from disciplinary sanctions.” Exh. 4. In addition, in accepting admission to

and enrolling at New England Law, Mr. Artem “agree[d] to abide by its rules and regulations.”

Exh. 5. Moreover, in signing the Safety Pledge, Mr. Artem agreed that he would comply with New

England Law’s COVID-19 precautions. Exh. 9.

        To try and get around the clear language in the documents that he signed, Mr. Artem seizes

on the phrase “no strings attached,” included in the description of the Scholarship. See Compl. ¶ 9.

As noted above, however, the school added the “no strings attached” language when it eliminated

the requirement for students to maintain a certain level of academic excellence. In any event, this

language does not promise that a student will receive the scholarship no matter what happens. To

the contrary, immediately after the statement that the Scholarship comes with “no strings

attached,” the Scholarship description explains that the Scholarship requires a student to be

“enrolled in the JD program at New England Law” (Exh. 2), which, in turn, requires compliance

with all student-related rules and requirements, as made clear in the acceptance forms. See Exh. 5.



                                                12
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 13 of 21




        Accordingly, Mr. Artem, like other students, needs to comply with rules governing student

conduct, as he expressly acknowledged and agreed on multiple occasions. His allegations in the

Complaint to the contrary are contradicted by the express language of the acceptance forms, and

thus cannot help him survive dismissal. See, e.g., Penney, 2017 WL 1015002, at *4-5 (dismissing

breach of contract claim where allegations were contradicted by the terms of the underlying

contractual documents).

        Moreover, under Mr. Artem’s interpretation of the contract, New England Law could not

impose any restrictions on his conduct whatsoever. Instead, the school would be required to excuse

him from compliance with all of the school’s polices and for any type of misbehavior, including

criminal conduct – a nonsensical result. Not to put too fine a point on it, but neither Mr. Artem nor

any other student could have a reasonable expectation that their admission, matriculation, or

scholarship was guaranteed regardless of whether and how they flaunted the school’s rules.

        Mr. Artem’s interpretation of the contract is also in direct contradiction to New England

Law’s health and safety obligations. The realities of the past year and a half cannot be ignored, as

this Court is well aware. See, e.g., Delany v. Baker, No. 20-11154-WGY, 2021 WL 42340 (D.

Mass. Jan. 6, 2021) (Young, D.J.) (holding that state masking and social distancing orders did not

violate religious liberty where “[i]t has been proven that the wearing of masks can slow the

transmission of the spread of the coronavirus.”); Savino v. Souza, 459 F. Supp. 3d 317, 324-28 (D.

Mass. 2020) (Young, D.J.) (finding immigration detainees likely to suffer irreparable harm where

testing and screening efforts were insufficient to prevent asymptomatic spread: “There is still much

to learn about the COVID-19 virus and its confoundingly uneven assault on humanity. . . . [I]t

cannot be denied that the virus is gravely dangerous to all of us.” (internal citations and quotations

omitted)).



                                                 13
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 14 of 21




        In response to the COVID-19 global pandemic, colleges and universities – indeed, the

entire country and global community – have had to made adjustments to protect the public health.

Before attending New England Law, Mr. Artem was informed of and agreed to the Campus Plan

and Safety Pledge and their requirement to mask and social distance while on New England Law’s
                                                                                      5
campus. Exhs. 8 and 9. The Updated Policy (and the more recent vaccination policy ) is simply a

response to the evolving epidemiological situation and guidance, specifically as relates to

vaccinated individuals. Exhs. 6 and 7; see also Exh. 12 (CDC, “Considerations for Institutions of

Higher Education,” updated June 4, 2021) § 1 (“[Institutions of Higher Education] can play a

critical role in offering and promoting vaccination . . . to help slow the spread of COVID-19 and

prevent interruptions to in-person learning. Vaccination is the leading prevention strategy to

protect individuals from COVID-19 disease and end the COVID-19 pandemic. Current COVID-

19 vaccines authorized for use in the United States are safe and effective, widely accessible in the

U.S., and available at no cost to all people living in the U.S.”).

        Mr. Artem’s breach of contract claim fails as a matter of law and should be dismissed.




5
  As noted above, New England Law announced on June 28, 2021, that it will require students,
staff, and faculty to be vaccinated against COVID-19 before coming to campus for the next school
year. Legal precedent going back more than 100 years affirms the right of K-12 public schools,
which are state actors for constitutional purposes, to mandate vaccinations. See Jacobson v. Mass.,
197 U.S. 11, 32 (1905); see also Zucht v. King, 260 U.S. 174, 175-77 (1922). The Court in
Jacobsen explained that the “liberty secured by the Constitution . . . does not import an absolute
right in each person to be, at all time and in all circumstances, wholly freed from restraint.” 197
U.S. at 26. Rather, “a community has the right to protect itself against and epidemic of disease
which threatens the safety of its members.” Id. at 27 (emphasis added). This holding was
recently affirmed with respect to an influenza vaccination mandate at a public university. See Kiel
v. Regents of the Univ. of Cal., No. HG20-072843, 2020 WL 9396579 (Cal. Super. Ct. Dec. 4,
2020). Public institutions, which as state actors are constrained by a host of constitutional
requirements not applicable to private institutions, have broad authority to require vaccinations as
a condition of attendance. Private institutions, such as New England Law, have no less authority
– especially in a global health crisis such as the COVID-19 pandemic.

                                                  14
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 15 of 21




        C.      The Complaint Otherwise Fails to Show that Mr. Artem Is Entitled to Relief.

        Having demonstrated that any breach of contract claim Mr. Artem purports to bring should

be dismissed, the Court should dismiss the remainder of the Complaint for failing to comply with

Fed. R. Civ. P. 8(a)(2).

        It has long been established that a Complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While the “First

Circuit holds a pro se litigant to a standard of pleading less stringent than that for lawyers . . . this

cannot be taken to mean that pro se complaints are held to no standard at all.” Daniels v. Varela,

No. CV 19-10623-DJC, 2020 WL 5440574, at *3 (D. Mass. Sept. 10, 2020), appeal dismissed,

No. 20-2104, 2021 WL 2253991 (1st Cir. Mar. 22, 2021) (quoting Green v. Mass., 108 F.R.D.

217, 218 (D. Mass. 1985)). The “minimal requirements [of Fed. R. Civ. P. 8(a)(2)] are not

tantamount to nonexistent requirements.” Id. (internal quotation marks omitted). Thus, even

though a pro se complaint is liberally construed, “‘the burden is on [plaintiff to] set forth plausible

claims upon which relief may be granted and to provide sufficient notice to [defendants] of [his]

claims.’” Id. (quoting Ghazarian v. Am. Home Mortg. Serv. Wells Fargo, No. 11-cv-11277-PBS,

2013 WL 4411758, at *4 (D. Mass. July 18, 2013)).

        It is not for the Court to “conjure up questions never squarely presented to [it] or to

construct full blown claims from sentence fragments.” Ghazarian, 2013 WL 4411758, at *4 (citing

Ateek v. Mass., No. 11–11566–DPW, 2011 WL 4529393, at *3 n.7 (D. Mass. Sept. 27, 2011), in

turn quoting Terrance v. Cuyahoga Cnty., No. 1:05 CV 1926, 2005 WL 2491531, at *1 (N.D. Ohio

Oct.7, 2005)). “Such an exercise by the court would ‘require . . . [the courts] to explore

exhaustively all potential claims of a pro se plaintiff, . . . [and] would . . . transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the strongest

arguments and most successful strategies for a party.” Id. Nor is it the defendant’s burden “to

                                                   15
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 16 of 21




speculate on the potential claims that a plaintiff may be raising against it and the defenses it might

assert in response to each of these possible causes of action.” Id. (quotations and citations omitted).

Aside from Mr. Artem’s reference to breach of contract, which is disposed of above, his Complaint

fails to meet the Fed. R. Civ. P. 8(a)(2) standard and, should therefore, be dismissed.

        The Complaint does not explicitly identify any counts specifying causes of action. The

closest the Complaint gets is the allegation that the Updated Policy constituted a “repudiat[ion of

New England Law’s] promise to Mr. Artem that his scholarship would be unconditional,

amounting to intimidation, medical discrimination, disregard for informed consent by omission,

and breach of contract.” Compl. ¶ 9. The allegation that New England Law repudiated a promise

and breached a contract with Mr. Artem, as demonstrated above, fails, and the remainder of this

allegation and the Complaint fails to identify any cognizable federal or state causes of action. “The

policy behind affording pro se plaintiffs liberal interpretation is that if they present sufficient facts,

the court may intuit the correct cause of action, even if it was imperfectly pled.” Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). Here, however, Mr. Artem does not allege sufficient

facts for either the Court or New England Law to intuit his causes of action.

        New England Law and the Court, thus, are left to guess at what possible causes of action

might be raised by the minimal allegations of the Complaint. Identifying Mr. Artem’s claims,

though, is Mr. Artem’s burden – not New England Law’s or the Court’s. Because the Complaint

fails to state a viable breach of contract claim and otherwise fails to identify any federal or state

causes of action, it should be dismissed.

        Moreover, the references to “intimidation,” “medical discrimination,” and “disregard for

informed consent by omission” are conclusory allegations that are to be disregarded in ruling on a

motion to dismiss. Once these allegations are thrown to the side, what remains is that New England



                                                   16
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 17 of 21




Law revised its COVID-19 precautions to comply with updated guidance from the CDC and

Massachusetts Department of Health. There are no factual allegations of “intimidation,” and New

England Law is left to guess at Mr. Artem’s legal theory, without any guideposts to help it along.

As for “medical discrimination,” while the factual allegations do state a difference in treatment

between fully vaccinated individuals and individuals who are not fully vaccinated, this distinction

violates no law. To the contrary, this is the recommended guidance from the United States

government, the Commonwealth of Massachusetts, and all other states that have adopted the

CDC’s recommendations. Finally, the reference to “disregard for informed consent by omission”

is not any cognizable claim. Even where an employer or a school requires COVID-19 vaccination,

this requirement does not trigger informed consent requirements, which apply only to human

subjects in a clinical trial. Bridges v. Houston Methodist Hosp., No. H-21-1774, 2021 WL

2399994, at *2 (S.D. Tex. Jun. 12, 2021) (citing 45 C.F.R. § 46.11).

        Nor does Mr. Artem’s repeated reference to the vaccines as “experimental” state or allude
                   6
to a viable claim. As the Court in Bridges recently held, in dismissing a suit by a group of nurses

who objected to a private hospital’s mandatory COVID-19 vaccination policy:

                Federal law authorizes the Secretary of Health and Human Services
                to introduce into interstate commerce medical products intended for
                use in an emergency. It also requires the Secretary to ensure the
                product recipients understand the ‘potential benefits and risks of
                use’ and ‘the option to accept or refuse the administration of the
                product.’

                Bridges has misconstrued this provision. It confers certain powers
                and responsibilities to the Secretary of Health and Human Services
                in an emergency. It neither expands nor restricts the responsibilities

6
  The COVID-19 vaccines have been authorized under the Secretary of Health and Human
Services’ emergency use authorization powers pursuant to 21 U.S.C. § 360bbb-3. See, e.g.,
Authorizations of Emergency Use of Two Biological Products During the COVID-19 Pandemic;
Availability, 86 Fed. Reg. 5200-01.

                                                 17
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 18 of 21




                of private employers; in fact, it does not apply at all to private
                employers….It does not confer a private opportunity to sue the
                government, employer or worker.

Id.

        And the same goes for a private institution of higher education – there is no basis for a

student to sue a school based on its requirement that students receive one of the authorized COVID-

19 vaccinations or wear a mask and social distance.

        Finally, Mr. Artem fails to state a claim against Scott Brown in his official capacity, as

those types of claims arise in actions under 42 U.S.C § 1983, and, as discussed below, Mr. Artem

has not and cannot state such claim. See e.g., Kentucky v. Graham, 473 U.S. 159, 166 (1985).

        Accordingly, Mr. Artem’s Complaint fails to state a claim under any legal theory.

        D.      The Constitutional Arguments Raised in Mr. Artem’s Petition for Injunctive
                Relief Also Fail to State a Claim.

        In his Petition, Mr. Artem seems to raise the specter of additional claims to supplement his

Complaint. Specifically, he contends that the Updated Policy violates his Fifth and Fourteenth

Amendment rights to procedural and substantive due process and his Fourth Amendment right to

privacy and to be free from unreasonable searches and seizures. Petition at 4. These claims all fail

for the simple reason that New England Law is not a state actor and was not acting under the color

of state law when issuing the Updated Policy.

        The mechanism for bringing civil claims under the Fourth, Fifth, and Fourteenth

Amendment is to bring an action under 42 U.S.C. § 1983 (“Section 1983”). See 42 U.S.C. § 1983

(providing a private right of action for U.S. citizens “depriv[ed] of any rights, privileges, or

immunities secured by the Constitution and laws.”) The sine qua non of a Section 1983 action is

that person against whom such an action is brought must be a “state actor” or acting under “color




                                                18
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 19 of 21




of state law.” Id. New England Law is neither, and so any such constitutional claims Mr. Artem

brings against it necessarily fails.

        The First Circuit has long held that private colleges and universities are not state actors for

purposes of Section 1983 claims. See, e.g., Krohn v. Harvard Law School, 552 F.2d 21, 23 (1st

Cir. 1977) (“As a private entity, Harvard Law School is not subject to suit brought under 42 U.S.C.
           7
s 1983.”). The result does not change even if, as Mr. Artem asserts, the college or university

“accepts and disburses federal student loan funding.” See Petition at 4; see also Krohn, 552 F.2d

at 24 (“[T]he receipt by a private university of state financial assistance through tax exemptions

and a student aid program, regulation of the university by a public accreditation council and the

authority of that council to oversee university disciplinary procedures, either individually or

together, were insufficient attributes of governmental involvement to render the university's

disciplinary proceedings ‘state action’ for section 1983 purposes.”) To state the constitutional

claims identified in his Petition, Mr. Artem must allege that New England Law is a state actor or

acting under color of state law. He has not done so, nor can he. Such claims, therefore, fail.

        Nor does Mr. Artem’s invocation of Title IX salvage his constitutional claims. Mr. Artem

seems to argue that New England Law’s being subject to Title IX and its regulations somehow

makes it subject to his constitutional claims. This argument is meritless. Title IX is entirely

irrelevant here. Title IX prohibits discrimination “on the basis of sex.” 20 U.S.C. § 1681. Mr.

Artem does not contend that New England Law is discriminating against him on the basis of his

sex. Indeed, he alleges that the basis for New England Law’s purported discrimination against him




7
  In his Petition, Mr. Artem concedes that the United States Supreme Court has not expanded
constitutional protections to private campuses. Petition at 4.

                                                  19
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 20 of 21




is his vaccination status and unwillingness to wear a mask. See Compl. ¶ 9; see also Petition at 4.

Quite simply, Title IX is inapposite.

        Mr. Artem, therefore, has not stated and cannot state legally colorable constitutional

claims, and his Complaint should be dismissed.

                                        CONCLUSION

        For the foregoing reasons, New England Law respectfully requests that this Court dismiss

the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and 8(a)(2).

                                                      Respectfully submitted,

                                                      NEW ENGLAND LAW | BOSTON and
                                                      SCOTT BROWN, in his official capacity as
                                                      President and Dean,

                                                      By their attorneys,


                                                             /s/ Daniel S. Tarlow
                                                      Walter B. Prince (BBO # 406640)
                                                      Daniel S. Tarlow (BBO # 552920)
                                                      Laurie F. Rubin (BBO # 564947)
                                                      Michael Thompson (BBO # 673497)
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, Massachusetts 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100
                                                      wprince@princelobel.com
                                                      dtarlow@princelobel.com
                                                      lrubin@princelobel.com
                                                      mthompson@princelobel.com

Dated: July 6, 2021




                                                 20
105728\000028\3841613
        Case 1:21-cv-10981-WGY Document 13 Filed 07/06/21 Page 21 of 21




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and copies will be sent

by electronic mail to those indicated as non-registered participants and to Plaintiff George Artem

(georgeartem1@outlook.com) on July 6, 2021.

                                                     /s/ Daniel S. Tarlow
                                              Daniel S. Tarlow




                                                21
105728\000028\3841613
